The opinion of the Court was delivered by
Bermudez, C. J.
The accused appeals from a sentence of death ¡passed upon him on a verdict of guilty of murder.
The record contains hills of exceptions to the rulings of the district .judge, permitting the peremptory challenge of a juror by the State; admitting a certified copy instead of requiring the original of the coroner’s inquest, and refusing the introduction of testimony in support of a motion in arrest of judgment.
I.
It appears that, when examined by the State on his voir dire, the .juror said that he'knew nothing of the case and that when cross-■examined by the defense, he admitted having heard talk about it.
*19The State then challenged the juror peremptorily. The court overruled the objections of the accused and discharged the juror. To tiiis ruling a bill was taken.
It suffices to say that if is well settled that the challenge, either by the prosecution or by the defense, must be made before the oath is commenced, down to which period the rights exists. Waterman C. D. p. 602 (140); Wharton C. P. and P., 672; Bishop on C. P. Vol. 1, § 945; Proffat Jury Trials, § 105.
It is no waiver of the right to challenge for cause for the defendant to pass the juror over to the court or the opposite side for examination. Wharton C. P. 675.
It is also settled, that even after the administration of the oath, it lies in the discretion of the court whether a peiemptory challenge shall be allowed or not. Proffat on Jury Trials, § 165.
In the present case the challenge was made after tender to accused, but before the qualifications of the juror had been admitted and before he had been sworn.
The challenge was in time and properly sustained.
II.
The court was right in admitting in evidence a certified copy of the coroner’s inquest which was at the time on record in the clerk's office of the Criminal District Court for the parish of Orleans, within whose jurisdiction the murdered man died and the inquest was held.
The law provides that, in case of murder or manslaughter, filie coroner shall return to the court the. inquisition, written evidence and all recognizances and examination by him taken. See R. S. 664.
The clerk of such court thus becomes the lawful custodian of such papers and documents. A copy of the same, certified by him, is equivalent to the original, in point of authenticity.
It is not pretended that the copy was not an exact and correct transcript of tiie original and that the accused suffered any injury.
It appears that the coroner who made the inquest iras heard as a witness on the trial of the case, but nothing shows that the sufficiency of the copy was attacked.
III.
The rule is that a motion in arrest can be entertained only for errors ■apparent on the face of the record.
The offer of testimony in support of such a motion, which did not ■disclose such errors, was properly rejected.
Judgment affirmed.